DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 2/11/2022 have been received and entered into the case. Claims 1-20 are pending, Claims 2, 10 and 12-20 have been withdrawn, and Claims 1, 3-9 and 11 have been considered on the merits, insofar as they read on the elected species of the tablet comprises a lyophilizate of a composition comprising burlulipase and fish gelatin. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsch et al (US 2011/0293590 A1; 12/1/2011) in view of NursingTimes (Nursing Times. 2007;1-8.), Margolin et al (US 7,718,169 B2; 5/18/2010), Boran et al (Adv Food Nutr Res. 2010;60:119-43.), Sadikoglu et al (Drying Technology. 2006;24:849-861.), and Drugs (Drugs. 2017;1-8.).
The instant claims recite an orodispersible tablet comprising burlulipase.
Ramsch teaches a pharmaceutical preparation comprising Burkholderia plantarii lipase (p.5 last para of the instant specification discloses that burlulipase is Burkholderia plantarii lipase) (Claim 6).

Ramsch does not teach the pharmaceutical preparation is an orodispersible tablet (claim 1).
However Ramsch does teach the pharmaceutical preparation is in a liquid form in order to overcome the limitations of patients who are not able to swallow tablets such as small children and those who need artificial feeding (para 0017). NursingTimes teaches liquid formulation and tablet are common drug dose forms for oral administration, the extent to which patients can tolerate tablets varies, particularly in very young and older patients, and tablet has a high degree of drug stability and provide accurate dosage (p.2 para 4-5).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to prepare a pharmaceutical preparation comprises burlulipase as an orodispersible tablet for patients who can tolerate tablet, since NursingTimes discloses that tablet is a common drug dose form for oral administration, and that tablet has a high degree of drug stability and provide accurate dosage. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the 

The references cited above do not teach the pharmaceutical preparation comprises a lyophilizate of an aqueous solution comprising burlulipase (claims 3-5), excipients and a surfactant (claims 7-9).
However Ramsch does teach the pharmaceutical preparation comprises burlulipase in a liquid form (an aqueous solution comprising burlulipase). Margolin teaches pharmaceutical preparations comprise lipase (col.1 line 15), mannitol (excipient) (col.13 line 10), gelatin (col.13 line 14), and sodium lauryl sulfate (a surfactant for improving the dissolution behavior) (col.13 line 33), wherein said preparations is in an oral dosage form of tablets (col.15 line 24). Before the effective filing date of the claimed invention, it was well-known in the art that fish gelatin is a high-quality gelatin with different melting and gelling temperatures over a much wider range than mammalian gelatins, yet still have a sufficiently high gel strength and viscosity (Abstract), as evidenced by Boran. In addition, Margolin teaches lyophilization or freeze drying allows compositions to be stored at room temperature for extended periods of time (col.10 line 62-66). Before the effective filing date of the claimed invention, it was well-known in the art that the temperature of the freezing medium has a wide range of temperature from several degrees below zero to -196ºC (p.853 col left – para 1), as evidenced by Sadikoglu. Finally, Drugs teaches that sodium hydroxide is an approved ingredient added during the manufacturing process of pharmaceutical products such as tablets (p.1 para 1, p.6 col right).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to lyophilize a pharmaceutical preparation, since Margolin discloses that lyophilization allows compositions to be stored at room temperature for 

The references cited above do not teach the claimed concentration of burlulipase protein (claim 11).
However Ramsch does teach the pharmaceutical preparation comprises burlulipase as an active ingredient, and is therefore considered to be result effective variable. Thus, before the effective filing date of the claimed invention, it would have been within the purview of one of ordinary skill in the art to optimize the concentration of burlulipase protein as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize the concentration of burlulipase protein with a reasonable expectation for successfully obtaining a pharmaceutical preparation.

Response to Arguments
Applicant argues that the instant rejection is improper at least because the Examiner has failed to establish a reasonable expectation of success in preparing a pharmaceutical preparation comprising burlulipase as an orodispersible tablet due to the unstable nature of burlulipase and 
These arguments are not found persuasive because rejected claims require the orodispersible tablet comprises a lyophilizate of an aqueous solution comprising burlulipase. Ramsch teaches a liquid pharmaceutical preparation comprising burlulipase, NursingTimes teaches liquid formulation and tablet are common drug dose forms for oral administration, and Margolin teaches pharmaceutical preparations in an oral dosage form of tablets comprise lipase, wherein lyophilization or freeze drying allows compositions to be stored at room temperature for extended periods of time. Therefore, a skill in the art before the effective filing date of the claimed invention would obtain an orodispersible tablet comprises a lyophilizate of an aqueous solution comprising burlulipase as claimed, since burlulipase is incorporated in pharmaceutical preparations, pharmaceutical preparations comprise lipase are made in an oral dosage form of tablets, and lyophilization allows pharmaceutical preparations to be stored at room temperature for extended periods of time, as evidenced by the cited references. In addition, applicant’s arguments regarding the unstable nature of burlulipase and its loss of lipase activity in solid form appear to have no connection to the subject at issue. It is noted that rejected claims are directed to a composition, structures and/or components of the composition carries patentable weight. Applicant may recite structures / components that maintain lipase activity in a solid form in the claims.

Applicant argues that problems concerning lipase activity during preparation of these solid preparation forms are also not mentioned in Margolin, and that Margolin does not disclose a burlulipase and the present claims are inventive over Margolin for this reason as well.


Applicant argues that Example 4 of the present patent application demonstrates that just the mixing of the solid burlulipase lyophilizate with the solid excipients to produce a ready-to-press mass is accompanied by a 16.9% decrease in burlulipase activity, and that there would not be a reasonable expectation of success to provide an orodispersible tablet given the teachings of Ramsch and NursingTimes due to the unstable nature of burlulipase and its loss of lipase activity in solid form.
These arguments are not found persuasive because Example 4 of the present patent application shows comparative example, not the composition in the rejected claims. In addition, rejected claims only require an orodispersible tablet comprises burlulipase, the rejected claims do not require the orodispersible tablet to be used in a specific field, or the orodispersible tablet to have a specific property, or the burlulipase in the orodispersible tablet to have a specific lipolytic activity. Finally, Ramsch teaches a liquid pharmaceutical preparation comprising burlulipase, NursingTimes teaches liquid formulation and tablet are common drug dose forms for oral administration, and Margolin teaches pharmaceutical preparations in an oral dosage form of tablets comprise lipase, wherein lyophilization or freeze drying allows compositions to be stored at room temperature for extended periods of time. Therefore, a skill in the art before the effective 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651